Citation Nr: 1455918	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011 by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a copy of the hearing transcript from the January 2014 Board hearing.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file is presently empty.



FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the credible evidence of record indicates that the Veteran frequently came in contact with the perimeter of the Ubon base in Thailand during the Vietnam Era, and was exposed to herbicides during such service.

2.  The Veteran has been diagnosed with diabetes mellitus, type II, which is a disability recognized by VA as etiologically related to herbicide exposure.

3.  The Veteran's diabetes mellitus, type II, is manifest to a compensable degree.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the benefit sought on appeal is granted in full.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service Connection

The Veteran contends that he has diabetes mellitus, type II, due to exposure to herbicides while working in the missile shop near the perimeter of the Ubon Royal Thai Air Force Base, during the Vietnam Era.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection is warranted when there is evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include diabetes mellitus, type II, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Regarding herbicide exposure in Thailand, VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Ubon Royal Thai Air Force Base.  See M21-1MR at IV.ii.2.C.10.q.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by "evidence of daily work duties, performance evaluation reports, or other credible evidence," then herbicide exposure herbicide exposure is conceded on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

The claims file also contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand. The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  

Further, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

Given this information, C&P determined that special consideration should be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those Veterans.  Significantly, C&P stated, "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  As discussed above regarding M21-1MR at IV.ii.2.C.10.q, C&P likewise indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a Veteran served at one of the bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the base perimeter, as shown by MOS, performance evaluations, or other credible evidence.

Considering the record in light of the above-noted legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for diabetes mellitus, type II, is warranted.

As an initial matter, private treatment records from Dr. R. T. confirm that the Veteran has a current diagnosis of Type II diabetes.  See e.g., April 2010 private treatment record.  Thus, the first element of service connection, a current disorder, has been met.  Further, the treatment records from Dr. R. T. indicate that the Veteran's diabetes is manifest to a compensable degree.  In this regard, the April 2010 treatment record indicates that the Veteran's diabetes is controlled by diet and that he may have to take medication for his diabetes.  Thus, the Board finds that the Veteran's diabetes is manifest to a compensable degree under 38 C.F.R. § 4.119, Diagnostic Code 7913, which requires that the diabetes mellitus be, at the very least, manageable by a restricted diet.  Thus, the Veteran's appeal turns on whether he had herbicide exposure during his period of service. 

In this case, the Veteran served in the United States Air Force and was stationed at Ubon Royal Thai Air Force Base in Thailand, from October 1969 to October 1970.  His service personnel records note a military occupational specialty as a missile guidance and control specialist and that he received commendations for his work.  The Veteran does not contend that he served as a security patrolman, dog handler, nor was a member of the security police squadron.  Rather, he contends that he served in the missile shop and regularly came in contact with the base perimeter when he went to work in the missile shop, also known as the bomb dump.

Specifically, the Veteran testified that the bomb dump was "where the missiles were stored and that's where I calibrated them and so forth.  And the bomb dump was an area that was separate from the base."  He offered sworn testimony that the missile shop, or bomb dump, was about 10 yards, at most, from the base perimeter and that the cleaning area abutted the fence.  He reported that one of his jobs was to supervise people cleaning the missiles and if they were not there, the he also did the cleaning.  He reported that he was next to the fence while he was supervising and/or cleaning the missiles.  

The Veteran also described the bomb dump as not having any vegetation and that he did not remember anyone mowing around it.  He also reported that he came into contact with the base perimeter every time he left the base to go in to town because he walked the route to town, which was right outside the fence and along the fence.  He also described off-base activities including swimming in the Mun River.  

The Board finds the Veteran's testimony regarding his frequent contact with the base perimeter when performing his duties in the missile shop, both competent and credible.  The Board has no reason to question the veracity of the Veteran's assertions regarding the circumstances of his service.  His description of such service appears to be consistent with other evidence of record, including personnel records, which include performance reviews containing high praise for the Veteran's work as a missile guidance specialist.  The Veteran's credibility has not been called in to question by any other evidence of record.  

Given the foregoing, the Board resolves reasonable doubt in favor of the Veteran and finds that he was exposed to herbicides during his service in Ubon, Thailand.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Accordingly, as the Veteran currently suffers from type II diabetes mellitus manifest to a compensable degree, diabetes mellitus type II is a disease presumed to be associated with herbicide exposure, and herbicide exposure is conceded in this case, the Board finds that service connection for diabetes mellitus, type II, is warranted on a presumptive basis.


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


